Citation Nr: 1810346	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly pension benefits based on the need for aid and attendance and with one dependent since April 29, 2013.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission











ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to July 1955. 

This matter comes before the Board from a May 2013 determination from the Pension Management Center in St. Paul, Minnesota.  The case is now under the jurisdiction of a Department of Veterans Affairs (VA) Regional Office (RO)

In October 2014, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The weight of evidence is against a finding that the Veteran's countable income, minus unreimbursed medical expenses, for the period since April 29, 2013, has not exceeded the applicable maximum annual pension rate for special monthly pension benefits based on the need for aid and attendance with one dependent for the years 2013 through 2018.


CONCLUSION OF LAW

The basic eligibility requirements for special monthly pension benefits based on the need for aid and attendance with one dependent for the period since April 29, 2013, have not been established.  38 U.S.C. §§ 501, 1521, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.23, 3.102, 3.159, 3.261, 3.271-75 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Governing law and regulations

Pension is a monthly or other periodic payment made by VA to a veteran because of service, age, or nonservice-connected disability.  See 38 U.S.C. § 1521.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA given the recipient's circumstances.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation given the recipient's circumstances as set forth in the legislation.  See generally 38 U.S.C. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting a veteran's annual family countable income from the maximum annual pension rate applicable to a veteran's circumstances.  The maximum annual pension rate is adjusted from year to year.  Effective December 1, 2012, the maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-one-dependent rate was $24,652.  Effective December 1, 2013, the maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-one-dependent rate was $25,022.  Effective December 1, 2014, the maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-one-dependent rate was $25,448.  Effective December 1, 2016, the maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-one-dependent rate was $25,525.  Effective December 1, 2017, the maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-one-dependent rate was $26,036.   See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

In determining a veteran's annual countable income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272(a).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.) and which will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  38 C.F.R. § 3.271(a)(1).  Old age and survivor's insurance and disability insurance under title II of the Social Security Act for both the Veteran and a spouse are not excluded from income.  38 C.F.R. §§ 3.261, 3.272.  Similarly, retirement benefits, including an annuity or endowment, paid under a Federal, State, municipal, or private business or industrial plan, are not excluded from income.  Id.  Also, VA compensation is not excluded from income.  Id.

For veterans pensions based aid and attendance, medical expenses that have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1).

Whenever there is a change in the maximum annual pension rate, or in a veteran's income, the monthly rate of pension payable shall be adjusted effective the date of change.  See 38 U.S.C.A. § 501; 38 C.F.R. § 3.273.  





Analysis

The Veteran served during the Korean War.  His application for VA pension benefits was received on April 29, 2013, and he is potentially eligible for pension benefits effective from that date.  

The Veteran has a dependent, his spouse.  In his March 2014 VA Form 9, the Veteran stated that he supports his grandson who is a minor and lives with him.  If the Veteran has a dependent child, the maximum annual pension rate increases and the child earned income exclusion applies.  Pursuant to the directives of the Board's remand, the RO in a May 2016 correspondence requested that the Veteran submit a VA Form 21-0571, application for exclusion of children's income.  The Veteran did not respond to that request to submit that form.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is ultimately the Veteran's responsibility to present and support his claim.  38 U.S.C. § 5103.  Therefore, the Veteran's grandson is not considered a dependent child for income purposes and for the child earned income exclusion.  As such, the Veteran only has one dependent for pension purposes, his spouse.

The RO did not determine whether his disabilities meet the medical qualifications for a special monthly pension based on the need for aid and attendance.  The RO instead denied the claim on the basis that the Veteran's income is excess of the maximum annual pension rate for a veteran who has one dependent and requires aid and attendance.  Thus, the only remaining question is whether his annual income from April 2013 to the present exceeded the statutory limits.  The Board must make its decision on a year-by-year basis pursuant to the statute.

Pursuant to the directives of the Board's remand, the RO in a May 2016 correspondence requested that the Veteran submit a VA Form 5655, financial status report.  The Veteran did not respond to that request to submit that form.  Although the RO has not obtained any information from the Social Security Administration since May 2013 regarding the amounts of his Social Security benefits and his supplemental Medicare premium for his spouse and him, the Veteran has not provided any current information on those amounts either.  The Board will use the information provided in April and May 2013 to calculate the Veteran's income from 2013 to the present.  The Board notes that even though Social Security benefits, supplemental Medicare premiums, and U.S. civil servant pensions generally increase every year with a cost-of-living adjustment, these increases would result in higher incomes from 2014 to the present than the Board is calculating based on the amounts from 2013.

April 29, 2013, to April 28, 2014

The Board must first determine whether The Veteran's annual income exceeded the applicable maximum annual pension rates for the 12-month annualization period starting on April 29, 2013.

(a) Income

In his April 2013 VA Form 21-527EZ, application for pension, the Veteran reported that his monthly income from Social Security benefits was $607.  The Social Security Administration reported in May 2013 that the Veteran's monthly Social Security monthly benefit effective December 2012 is $712 (rounded up) and that his monthly supplemental Medicare premium is $105 (rounded up).  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  While the presumption of regularity is not absolute to rebut the presumption there must be "clear evidence to the contrary."  The Veteran's reporting is not the type of clear evidence to the contrary that would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. Vet. 98, 102 (1999).  Therefore, the Board finds that the Veteran reported his net monthly income, that is, after a deduction for a Medicare premium, because $712 minus $105 is $607.  As such, his gross monthly income from Social Security benefits is $712.  The Board must count the claimant's monthly Social Security benefits effective from May 1, 2013.  His Social Security benefits income for the period from April 29, 2013, to April 28, 2014, was $8,544 (12 times $712).  

In his April 2013 VA Form 21-527EZ, the Veteran reported that his spouse's monthly income from Social Security benefits was $579.  As noted above, the Board has determined that the Veteran is reporting a net monthly income, that is, after a deduction for a supplemental Medicare premium of $105.  The weight of evidence shows that the Veteran's spouse's supplemental Medicare premium is also $105 because there is no evidence that the Veteran's spouse (who is also eligible for Medicare based on her age) is not paying for the same type of Medicare supplement insurance.  Hence, the Veteran's spouse's monthly income from Social Security benefits is $684 ($579 plus $105).  Her Social Security benefits income for the period from April 29, 2013, to April 28, 2014, was $8,208 (12 times $684).  

In his April 2013 VA Form 21-527EZ, the Veteran reported that U.S. civil service pension was $1,387 a month.  His U.S. civil service pension benefits income for the period from April 29, 2013, to April 28, 2014, was $16,644 (12 times $1,387).

In his April 2013 VA Form 21-527EZ, the Veteran reported that his union pension was $78 a month.  His union pension benefits income for the period from April 29, 2013, to April 28, 2014, was $936 (12 times $78).

In sum, for the 12-month annualization period starting on April 29, 2013 the Veteran's annual income was $34,332 ($8,544 plus $8,208 plus $16,644 plus $936).

(b) Expenses

From the Veteran's annual income for the 12-month annualization period starting on April 29, 2013, is subtracted, as excludable, unreimbursed medical expenses.  

As discussed above, the Social Security Administration reported that the Veteran's supplemental Medicare premium was $105 a month.  The weight of evidence shows that the Veteran's spouse's supplemental Medicare premium is also $105 because there is no evidence that the Veteran's spouse (who is also eligible for Medicare based on her age) is not paying for the same type of Medicare supplement insurance.  Therefore, as of April 29, 2013, the Veteran's and his spouse's monthly Medicare premiums were $210.  Their total Medicare premiums for the period from April 29, 2013, to April 28, 2014, were $2,520 (twelve times $210).

In his April 2013 VA Form 21-527EZ, the Veteran reported that he paid $97 per month for another monthly health insurance premium.  His total non-Medicare health insurance premiums for the period from April 29, 2013, to April 28, 2014, was $1,164 (twelve times $97)

In his April 2013 VA Form 21-527EZ, the Veteran reported that he pays $38 a month for prescription drugs and that his spouse pays $30 a month for prescription drugs.  The Board finds that the Veteran's reporting of their prescription drug bills is accurate.  Therefore, his total unreimbursed prescription drug bill for the period April 29, 2013, to April 28, 2014, was $816 (twelve times $68). 

The total medical expenses for the 12-month annualization period starting on April 29, 2013, were $4,500 ($2,520 plus $1,164 plus $816) and can be deducted from annual income.  

In sum, the Veteran's countable income for the 12-month annualization period starting on April 29, 2013, was $29,832 ($34,332 minus $4,500).  This is above the applicable maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-one-dependent rate regardless of which one is used - $24,652 (effective December 1, 2012) or $25,022 (effective December 1, 2013).  Therefore, his countable income exceeded the maximum annual pension rates for the period of time in question.

April 29, 2014, to April 28, 2015

The Board will use the same income and expense figures since the Veteran has not provided any additional information for this time period.  The Board notes that in an August 2015 rating decision, the RO granted service connection for tinnitus effective November 25, 2014, and assigned a 10 percent rating effective that same date.  Nonetheless, the Veteran was paid his $1,199 of compensation benefits until August 2015.  Hence, his compensation benefits will not count as income in the period ending on April 28, 2015, because he did not receive the compensation benefits until August 2015.  

The Veteran's countable income for the 12-month annualization period starting on April 29, 2014, was $29,832 ($34,332 minus $4,500).  This is above the applicable maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-one-dependent rate of $25,448 (effective December 1, 2014 for two years because there was no cost-of-living adjustment effective December 1, 2015).  Therefore, his countable income exceeded the maximum annual pension rate for the period of time in question.

April 29, 2015, to April 28, 2016

The Board will use the same income and expense figures provided by the Veteran since he has not provided any additional information for this time period.  In August 2015, Veteran was paid $1,199 for retroactive compensation benefits from November 25, 2014, to the present.  He received VA compensation at the 10 percent disability rating from September 2015 to April 2016.  The compensation rate for a 10 percent disability effective from December 1, 2014, to November 30, 2016, is $133.  His total VA compensation income during this period was $2,263 ($1,199 plus (8 times $133)).  His total income was $36,595 ($34,332 plus $2,263).

The Veteran's countable income for the 12-month annualization period starting on April 29, 2015, was $32,095 ($36,595 minus $4,500).  This is above the applicable maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-one-dependent rate of $25,448 (effective from December 1, 2014, to November 30, 2016).  Therefore, his countable income exceeded the maximum annual pension rate for the period of time in question.

April 29, 2016, to April 28, 2017

The Board will use the same income and expense figures provided by the Veteran since he has not provided any additional information for this time period.  He received VA compensation at the 10 percent disability rate from May 2016 to April 2017.  The compensation rates for a 10 percent disability effective are $133 from December 1, 2014, to November 30, 2016, and $134 effective December 1, 2016.  His total VA compensation income during this period was $1,601 ((seven  times $133) plus (five times $134)).  His total income was $35,933 ($34,332 plus $1,601).

The Veteran's countable income for the 12-month annualization period starting on April 29, 2015, was $31,433 ($35,933 minus $4,500).  This is above the applicable maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-one-dependent rate regardless of which one is used - $25,525 (effective December 1, 2016) or $25,448 (effective from December 1, 2014, to November 30, 2016).  Therefore, his countable income exceeded the maximum annual pension rates for the period of time in question.

April 29, 2017, to the present

The Board will use the same income and expense figures provided by the Veteran since he has not provided any additional information for this time period.  He has received VA compensation at the 10 percent disability rating from May 2017 to April 2017.  The compensation rates for a 10 percent disability are $134 effective December 1, 2016, and $136 effective December 1, 2017.  His total VA compensation income during this period is $1,618 ((seven times $134) plus (five times $136)).  His total income was $35,950 ($34,332 plus $1,618).

The Veteran's countable income for the 12-month annualization period starting on April 29, 2015, was $31,450 ($35,950 minus $4,500).  This is above the applicable maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-one-dependent rate regardless of which one is used - $26,036 (effective December 1, 2017) or $25,525 (effective December 1, 2016).  Therefore, his countable income exceeded the maximum annual pension rates for the period of time in question.




Conclusion

In summary, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that the Veteran's countable income, minus unreimbursed medical expenses, for the period since April 29, 2013, has not exceeded the applicable maximum annual pension rate for special monthly pension benefits based on the need for aid and attendance with one dependent for the years 2013 through 2018.  The Veteran therefore does not meet any of the basic eligibility requirements for special monthly pension benefits based on the need for aid and attendance with one dependent.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to special monthly pension benefits based on the need for aid and attendance and with one dependent since April 29, 2013, is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


